Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed on 06/07/2022 the previous rejection of the claims 6 and 13 under 35 USC 112 have been withdrawn.
Applicant's arguments filed on 06/07/2022 have been fully considered but they are not persuasive.
Applicant argues:
At pages 3-4 of Action, the Examiner conceded that Qiu fails to disclose the above feature but asserts that Zhu remedies this deficiency. Specifically, the Examiner asserts that Zhu discloses the above feature in Fig. 2 and paragraph [0029], lines 1-6. Applicant respectfully disagrees.
From Zhu's Fig. 2 (reproduced below), the surface of the substrate 100 has multiple three dimensional nano-structures 102. Here, the Office maps the three dimensional nano-structures 102 as the claimed "regular pattern." However, the Office then maps the three dimensional nano- structures 102 as the clamed "microdomain" because the Office maps the diameter (30 nm to about 1000 nm) of the nano-structures 102 as the size of the microdomain.

    PNG
    media_image1.png
    245
    481
    media_image1.png
    Greyscale

Zhu, Fig. 2
However, the amended claim 1 makes it clear that "a surface of a microdomain of the substrate being provided with a regular pattern, wherein a size of the microdomain of the substrate is 1 um x 1.5 um." Here, the dimensional nano-structure 102 is only a part of the regular pattern provided on the microdomain and, thus, the size of the dimensional nano-structure 102 cannot represent the size of the microdomain.
However, the Examiner respectfully disagrees. Zhu teaches the claim limitation a substrate (See element 100 in Fig. 1 and paragraph [0027].), a surface of a microdomain of the substrate being provided with a regular pattern (See Fig. 1 and paragraph [0027]. The regular pattern corresponds to the plurality of nano-structures 102 on the surface.).
While the examiner agrees that “the dimensional nano-structure 102 is only a part of the regular pattern provided on the microdomain and, thus, the size of the dimensional nano-structure 102 cannot represent the size of the microdomain”.  The examiner interprets the mircrodomain as the plurality of nano-structures 102 on the surface of the substrate 100 where the nano-structures 120 represent the regular pattern.   Therefore, the reference teaches the claimed limitation.
Applicant further argues:
the amended claim 1 makes it clear that "a surface of a microdomain of the substrate being provided with a regular pattern, wherein a size of the microdomain of the substrate is 1 um x 1.5 um." Here, the dimensional nano-structure 102 is only a part of the regular pattern provided on the microdomain and, thus, the size of the dimensional nano-structure 102 cannot represent the size of the microdomain.
Examiner agrees Zhu fails to teach two dimensional requirement, which means that the length of the microdomain is 1.5 um and the width of the microdomain 1 um.
However, Fig. 6 of Zhu, shows the width and length of the microdomain are 1.75 um and 2.75 um (See the annotated Fig. below. The length and width were obtained using scaling.). The element A in the annotated Fig. shows the microdomain of the substrate is 1 um x 1.5 um.
It has been “held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP section 2144.04 IV-A. It would be obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to reduce the dimension of the microdomain from 1.75 um X 2.75 um of Zhu to 1 um x 1.5 in order to maximize the accuracy measurement of the strain at the microscale level (See p. 166 column 2 last paragraph in Qiu.). The applicant has not shown any criticality of the claimed dimensions.
Applicant further argues in claims 5-6:
that the regular pattern is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle and a lateral length of the golden pattern ranges from 50 nm to 100 nm. The lateral length is related to the dimension of one of the regularly-arranged patterns, which is similar to Zhu's nano- structures 102. According to claim differentiation, it is understood that the dimension (lateral length) of the golden pattern cannot be the dimension of the microdomain.
While the examiner agrees that the golden pattern cannot be the dimension of the microdomain. The examiner interprets the mircrodomain as the plurality of nano-structures 102 on the surface of the substrate 100 where the nano-structures 120 represent the regular pattern.   Therefore, Zhu teaches the claimed limitation.
Applicant further argues:
claim 1 clearly recites "a size of the microdomain of the substrate is 1 um x 1.5 um." Please note, Claim 1 recites a two dimensional requirement, which means that the length of the microdomain is 1.5 um and the width of the microdomain 1 um. In contrast, Zhu's three-dimensional nano-structures 102 is a bulge protruding upwardly from the surface of the substrate 100 and its diameter can be in a range from about 30 nanometers to about 1000 nanometers. As such, Zhu fails to disclose such feature and is incapable of remedying this deficiency.
Examiner respectfully disagrees with the argument in line 14. Zhu is silent with respect to “a size of the microdomain of the substrate is 1 um x 1.5 um.". However, this limitation is rejected using the arguments of the examiner in lines 9-11 above. The two-dimensions are the length and width in the annotated Figure below.
Therefore, the combination of Qiu and Zhu renders the claims obvious.

    PNG
    media_image2.png
    338
    466
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, W. et al., “The Use of a Carbon Nanotube Sensor for Measuring Strain by Micro-Raman Spectroscopy.” Carbon 2013, 53, 161–168. (hereinafter Qiu) in view of Zhu, Z.D. et al. US. Patent no. US 20120170032 A1 (hereinafter Zhu).
Regarding claim 1, Qiu teaches a monomolecular substrate strain sensing device (this refers to “Diagrammatic sketches of CNT strain sensors characterized by polarized micro-Raman spectroscopy” in Fig. 2 in Qui), comprising: a monomolecular substance (this refers to “CNT film” in Fig. 2 in Qiu), attached to the surface of the substrate (from Fig. 2 in Qiu, the CNT film is attached on the surface of the Measured body) in a predetermined direction (see Fig. 1 and section 2.1 p. 162 column 1 paragraph 2 lines 1-4 in Qiu) wherein two terminals of the monomolecular substance is fixed in the surface of the substrate (This refers to Fig. 1 and Fig. 2b in Qiu. The fact that the CNTs are laying flat on the surface of the measured body indicates that the two terminals of the CNT are fixed on the surface of the substrate.); and a Raman spectrometer (this refers to “Raman Spectroscope” in Fig. 2 in Qiu), arranged above the substrate (the Raman Spectroscope is above the Measured body in Fig. 2 in Qiu) and configured to detect a Raman curve (see Fig. 2c in Qiu) of the monomolecular substance when the substrate is strained (see the description in Fig. 2 in Qiu).
Qiu is silent with respect to a substrate, a surface of a microdomain of the substrate being provided with a regular pattern, wherein a size of the microdomain of the substrate is 1 um x 1.5 um.
Zhu teaches the claim limitation a substrate (See element 100 in Fig. 1 and paragraph [0027].), a surface of a microdomain of the substrate being provided with a regular pattern (See Fig. 1 and paragraph [0027]. The regular pattern corresponds to the plurality of nano-structures 102 on the surface.).
However, Zhu is silent with respect to wherein a size of the microdomain of the substrate is 1 um x 1.5 um. 
Regarding the limitation “wherein a size of the microdomain of the substrate is 1 um x 1.5 um”, from Fig. 6 of Zhu, shows the width and length of the microdomain are 1.75 um and 2.75 um (See the annotated Fig. below. The length and width were obtained using scaling.). The element A in the annotated Fig. shows the microdomain of the substrate is 1 um x 1.5 um.
MPEP section 2144.04 IV-A teaches In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
According to the MPEP section 2144.04 IV-A, it would be obvious to a person having ordinary skill in the art before to reduce the dimension of the microdomain from 1.75 um X 2.75 um of Zhu to 1 um x 1.5 in order to maximize the accuracy measurement of the strain at the microscale level (See p. 166 column 2 last paragraph in Qiu.). The applicant has not shown any criticality of the claimed dimensions.

    PNG
    media_image2.png
    338
    466
    media_image2.png
    Greyscale

Regarding claim 2, Qiu teaches wherein the monomolecular substance is a single-walled carbon nanotube (SWNT) (see p. 165 section 4 paragraph 2 lines 1-5 in Qiu).
Regarding claim 4, Qiu teaches the monomolecular substrate strain sensing device according to claim 1, but is silent with respect to wherein the regular pattern covers the entire microdomain.
Zhu, from the same field of endeavor as Qiu, teaches the regular pattern (this refers to item number 102 in Fig. 1 in Zhu) covers the entire microdomain (This refers to item numbers 100 and 102 in Zhu. In Fig. 1, the nanostructures 102 covers the entire microdomain of the substrate 100). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by covering the entire microdomain with regular pattern as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claims 5, Qiu teaches the monomolecular substrate strain sensing device according to claim 1, but silent with respect to wherein the regular pattern is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle.
Zhu, from the same field of endeavor as Qiu, teaches the regular pattern (this refers to item number 102 in Fig. 1 in Zhu) is regularly arranged (this refers to item number 102 which is regularly arranged as shown in Fig. 1 in Zhu) by a plurality of golden patterns (this refers to item number 101 in Fig. 1 and p. 2 paragraph [0032] lines 3-8 in Zhu), each of which is shaped as an equilateral triangle (see p. 4 paragraph [0081] lines 3-5 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by arranging the regular pattern regularly by a plurality of golden patterns, each of which is shaped at an equilateral triangle as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claim 6, Qiu teaches the monomolecular substrate strain sensing device according to claim 5, but is silent with respect to wherein a lateral length of the golden pattern ranges from 50 nm to 100 nm.
Zhu, from same field of endeavor as Qiu, teaches the lateral length of the golden pattern ranges from 50 nm to 100 nm (see p. 4 paragraph [0081] lines 3-5 in Zhu describes as “In one embodiment, the shape of the bottom surface of the depression is an equilateral triangle with a side length in a range from about 50 nanometers to about 200 nanometers.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by using a golden pattern having a lateral length ranges from 50 to 100 nm, as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claim 8, Qiu teaches the monomolecular substrate strain sensing device according to claim 1, but is silent with respect to wherein the substrate being a glass substrate or a silicon wafer substrate.
Zhu, from the same field of endeavor as Qiu, teaches a carrier for a single molecular detection wherein the substrate is a glass substrate or a silicon wafer substrate (see drawing in the Abstract and p. 1, paragraph [0028] lines 1-5 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by including a substrate that is made of glass or silicon wafer as taught by Zhu because glass has a high chemical and heat resistance.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Zhu as applied to claims 2 and 10 above, and further in view of Burlett, D. J. et al.  US. Patent no. US 20160251534 A1 (hereinafter Burlett).
Regarding claim 3, Qiu teaches a monomolecular substrate strain sensing device according to claim 2. However, Qiu is silent with respect to wherein a length of the SWNT ranges from 0.5 μm to 5 μm.
Burlett, same field of endeavor as Qiu, teaches a length of the SWNT ranges from 0.5 μm to 5 μm (see p. 2 paragraph [0038] lines 7-11 in Burlett).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Burlett to Qiu to have the length of the SWNT to be 0.5 μm to 5 μm for the purposes of using shorter SWNT equals more density of SWNTs in random directions allowing for a stronger relationship between Raman shift and strain which increases the overall accuracy of the strain sensor by Raman spectroscopy.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Zhu as applied to claims 2 and 10 above, and further in view of Resasco, D. E. et al.  US. Patent no. US 6994907 B2 (hereinafter Resasco).
Regarding claim 7, Qiu when modified by Zhu teaches a monomolecular substrate strain sensing device of claim 2 (see Fig. 2 in Qiu). However, is silent with respect to wherein molybdenum (Mo) is deposited on the two terminals of the SWNT; the Mo fixes the two terminals of the SWNT on the surface of the substrate.
Resasco, same field of endeavor as Qiu, teaches wherein molybdenum (Mo) is deposited on the two terminals of the SWNT (see p. 2 lines 2-13 in Resasco); the Mo (see p. 2 lines 2-13 in Resasco) fixes the two terminals of the SWNT on the surface of the substrate (This limitation is disclosed in Qiu. See Fig. 1 and Fig. 2b in Qiu. The fact that the SWCNTs are laying flat on the surface of the measured body indicates that the two terminals of the SWCNT are fixed on the surface of the substrate.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Resasco to Qui to deposit Mo on the two terminals of the SWNT where the Mo fixes the two terminals of the SWNT on the surface of the substrate because Mo can control the diameter of the SWNT (see p. 2 lines 2-13 in Resasco) in order to have a high quality SWNT. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, W. et al., “The Use of a Carbon Nanotube Sensor for Measuring Strain by Micro-Raman Spectroscopy.” Carbon 2013, 53, 161–168. (hereinafter Qiu) in view of Liu, C. et al. Patent no. CN 104671230 A (hereinafter Liu), Zhu, Z.D. et al. US. Patent no. US 20120170032 A1 (hereinafter Zhu), Yedur, S. K. et al.  US 6591658 B1 (hereinafter Yedur), and Resasco, D. E. et al.  US 6994907 B2 (hereinafter Resasco).
Regarding claims  16-17,  Qiu teaches Step S50: detecting, by a Raman spectrometer, a first peak position of a Raman curve of the SWNT when the substrate is not strained (see Fig. 4 in Qiu); Step S60: detecting, by a Raman spectrometer, a second peak position of the Raman curve when the substrate is strained (see Fig. 4 in Qiu); Step S70: determining a shift amount between the first peak position and the second peak position by comparing the second peak position with the first peak position, to obtain the strain amount of the substrate according to the shift amount(see Fig. 4 in Qiu). 
However, Qiu is silent with respect to Step S10: forming a monomolecular substance on a surface of an aluminum foil, wherein the monomolecular substance is a single-walled carbon nanotubes (SWNT) and using floating catalyst chemical vapor deposition to produce the SWNT (claim 17); Step S20: forming a regular pattern on a microdomain of the surface of the substrate which needs to be tested, wherein a size of the microdomain of the substrate is 1 um x 1.5 um; Step S30: transferring the SWNT arranged on the surface of the aluminum foil to the surface of the substrate with a nanomanipulator; Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo. 
Liu teaches Step S10: forming the monomolecular substance on a surface of an aluminum foil (see paragraph [0052] and paragraph [0028] in Liu) wherein the monomolecular substance is a single-walled carbon nanotubes (SWNT) (see paragraph [0052] and paragraph [0028] in Liu). Liu also teaches Step S30: transferring the SWNT arranged on the surface of the aluminum foil to the surface of the substrate (see paragraphs [0003], [0052], and [0028]). Liu, further teaches that the SWNT is produced on the surface of the aluminum foil (see paragraph [0028] in Liu) with floating catalyst chemical vapor deposition in Step S10 (see paragraph [0021] in Liu).
Yedur teaches a nanomanipulator.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Liu and Yedur to Qiu to form a SWNT on an aluminum foil and transfer the SWNT to the substrate using a nanomanipulator for the purposes of using aluminum foil because aluminum has high corrosion resistance and using the nanomanipulator to increase accuracy of placement of the SWNT (see column 8 lines 25-41 in Yedur). Further, using floating catalyst chemical vapor deposition to produce the SWNT produce high quality SWNTs (see Abstract in Liu).
Qiu, Liu and Yedur are silent with respect to Step S20: forming a regular pattern on a microdomain of the surface of the substrate which needs to be tested, wherein a size of the microdomain of the substrate is 1 um x 1.5 um; and Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo.
Zhu teaches Step S20: forming a regular pattern on a microdomain of the surface of the substrate which needs to be tested (see Fig. 16 in Zhu and claim 1 above.). Zhu, further teaches that wherein a size of the microdomain of the substrate is 1 um x 1.5 um (See claim 1 above.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zhu to Qiu, Liu, and Yedur for the purpose of testing the regular pattern formed on the surface of the substrate in order to optimize the signal received by the Raman spectrometer and to have Step S20: forming a regular pattern on a microdomain of the surface of the substrate which needs to be tested, wherein a size of the microdomain of the substrate is 1 um x 1.5 um for the purpose of optimizing the resolution and precision of the strain sensing device by Raman spectroscopy.
Qiu, Liu, Yedur, and Zhu are silent with respect to Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo.
Resasco teaches wherein molybdenum (Mo) is deposited on the two terminals of the SWNT (see p. 2 lines 2-13 in Resasco); the Mo (see p. 2 lines 2-13 in Resasco) fixes the two terminals of the SWNT on the surface of the substrate (This limitation is disclosed in Qiu. See Fig. 1 and Fig. 2b in Qiu. The fact that the SWCNTs are laying flat on the surface of the measured body indicates that the two terminals of the SWCNT are fixed on the surface of the substrate.). 
	  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Resasco to Qiu, Liu, Zhu, and Yedur to deposit Mo on the two terminals of the SWNT where the Mo fixes the two terminals of the SWNT on the surface of the substrate for the purpose of using Mo to fix the terminals of the SWNT because Mo can control the diameter of the SWNT(see p. 2 lines 2-13 in Resasco) in order to have a high quality SWNT.
Regarding claims 18, Qiu teaches the method of manufacturing the monomolecular substrate strain sensing device of claim 16, but silent with respect to wherein the regular pattern is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle.
	Zhu, from the same field of endeavor as Qiu, teaches the regular pattern (this refers to item number 102 in Fig. 1 in Zhu) is regularly arranged (this refers to item number 102 which is regularly arranged as shown in Fig. 1 in Zhu) by a plurality of golden patterns (this refers to item number 101 in Fig. 1 and p. 2 paragraph [0032] lines 3-8 in Zhu), each of which is shaped as an equilateral triangle (see p. 4 paragraph [0081] lines 3-5 in Zhu).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by arranging the regular pattern regularly by a plurality of golden patterns, each of which is shaped at an equilateral triangle as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gou, A. et al., CN 104613861 A, teaches a flexible active strain or pressure sensor structure and preparation method.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                 



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886